— Appeal from an order of the Supreme Court, Steuben County (Peter C. Bradstreet, A.J.), entered December 31, 2009. The order granted the application of Audrey Patrone Peartree, as guardian ad litem for decedent Angeline V Sills, to retain Elizabeth A. Wolford as counsel to represent her in an appeal of the court’s decision and order dated September 10, 2009, and ordered that all reasonable fees and disbursements incurred by the guardian ad litem in that appeal be paid for by the estate of Angeline V Sills.
It is hereby ordered that the order so appealed from is unanimously vacated without costs and the matter is remitted to Supreme Court, Steuben County, for further proceedings in accordance with the same memorandum as in Matter of Sills v Fleet Natl. Bank (81 AD3d 1422 [2011]). Present — Scudder, P.J., Fahey, Peradotto, Lindley and Martoche, JJ.